Order entered July 29, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01037-CR

                           GARY ANTHONY SANDERS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58529-H

                                            ORDER
         The Court GRANTS the State’s July 27, 2015 second motion for extension of time to file

the State’s brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE